Citation Nr: 1141381	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right upper extremity.  

2.  Entitlement to service connection for CTS of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 2004 to July 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues were previously before the Board in January 2011.  At that time, they were remanded for further development of the evidence to obtain information about health care providers and to attempt obtain private treatment records.  VA sent a letter to the Veteran soliciting information about all health care providers and eventually obtained the Veteran's consent, then obtained the specified private treatment records identified in the Board remand order.  The action directed in the Board remand has been accomplished, and the claim is now before the Board for appellate consideration.  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 


FINDINGS OF FACT

1.  CTS of the right upper extremity has not been manifested at any time.  

2.  CTS of the left upper extremity has not been manifested at any time.  


CONCLUSIONS OF LAW

1.  CTS of the right upper extremity was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  CTS of the left upper extremity was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An April 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized by the Social Security Administration (SSA) in a disability claim, have been secured.  The RO did not arrange for a VA examination because such was not warranted.  The competent medical evidence of record demonstrates that the Veteran does not have CTS in either upper extremity.  Thus, a medical opinion to determine the etiology of such a disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  Accordingly, the Board will address the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral CTS

The Veteran is claiming service connection for CTS of each of her upper extremities.  After review of the entire evidence of record, the Board finds that CTS has not been manifested in either upper extremity at any time.  

In the claim for service connection for CTS, the Veteran indicated that she had experienced CTS in 2005 and 2006, and that she had received treatment for the disorder at a private facility.  STRs do not show a complaint or manifestation of CTS in either upper extremity.  

Review of the records from the private facility, obtained pursuant to remand by the Board, show that in April 2007 the Veteran was seen for complaints of bilateral forearm and wrist pain with numbness of the first three fingers.  The assessment was question of CTS.  More specific and probative testing in the form of nerve conduction velocity studies were subsequently conducted in May 2007.  These studies showed normal results for each upper extremity.  

VA treatment records, dated through May 2009, include references to the Veteran having a history of CTS, but no manifestations of CTS are demonstrated in the record, and there are no diagnoses of CTS in either upper extremity.  

In her application for compensation benefits, the Veteran indicated that she had received treatment for CTS from a private medical care provider.  Records from this provider show only that there was questionable CTS.  Subsequent, more specific and more probative electrodiagnostic testing performed to ascertain whether the Veteran had CTS showed normal results indicative of no CTS.  Later records, including VA treatment records, show only a history of CTS, with no actual manifestations or diagnosis of CTS made at any time, including during the entire period of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  In this claim, the weight of the competent evidence demonstrates that CTS of either upper extremity has not been demonstrated in the record at any time.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for CTS of either upper extremity, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for CTS of the right upper extremity is denied.  

Service connection for CTS of the left upper extremity is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


